United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
U.S. POSTAL SERVICE, SEWICKLEY POST
OFFICE, Sewickley, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1555
Issued: February 24, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 15, 2019 appellant filed a timely appeal from an April 30, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a right ankle
condition causally related to the accepted March 23, 2019 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the April 30, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On March 23, 2019 appellant, then a 34-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that on that day he reinjured his right ankle delivering mail
while in the performance of duty. He explained that on December 2, 2018 he had sprained his
right ankle while stepping off a porch.3 In an accompanying narrative statement, appellant related
that on March 23, 2019 he was walking his route while delivering mail when his right ankle began
to throb and he experienced stabbing ankle pain. He placed a brace on the ankle and completed
his route. Appellant’s supervisor corroborated appellant’s statements in a separate report. He also
indicated on the reverse of the claim form that appellant was in the performance of duty when the
claimed injury occurred. Appellant did not stop work.
In a March 23, 2019 report,4 Dr. Justin Torok, a Board-certified diagnostic radiologist,
reviewed anteroposterior, oblique, and lateral view x-rays of appellant’s right ankle. He found
that appellant’s ankle mortise was congruent and that there was no evidence of acute fracture or
dislocation. Dr. Torok further reported that there was no significant soft tissue abnormality or
significant degenerative changes.
In a March 25, 2019 duty status report (Form CA-17), a nurse practitioner diagnosed right
ankle sprain, but noted that there were “no objective findings.” She indicated that the alleged
injury occurred while walking on an old injury from December and that appellant was advised to
resume work on March 25, 2019. In a March 25, 2019 report of work restrictions, the same nurse
practitioner recommended that appellant only stand or walk with a brace on his ankle.
The employing establishment indicated in a March 26, 2019 return to work form (Form
CA-3) that appellant returned to modified duty on March 25, 2019.
In a development letter dated March 28, 2019, OWCP informed appellant that the evidence
of record was insufficient to establish his claim. It advised him of the type of factual and medical
evidence needed and provided a questionnaire for his completion. OWCP afforded appellant 30
days to submit the necessary evidence.
Thereafter, OWCP received reports related to appellant’s claimed December 2, 2018
injury. In a December 7, 2018 report, Dr. Alex J. Kline, a Board-certified orthopedic surgeon,
noted that appellant was evaluated for a right ankle injury which occurred several days prior when
appellant twisted his ankle after stepping on a gravel driveway. He diagnosed a severe ankle sprain
and recommended two weeks of protected weight bearing in a controlled ankle motion boot. In a
December 18, 2018 follow-up report, Dr. Kline noted that appellant was progressing following his
severe ankle sprain and recommended physical therapy. In a January 4, 2019 report, Kylie
DiMichele, a physical therapist, detailed appellant’s right ankle sprain treatment plan.

3

Appellant previously filed a traumatic injury claim for the right ankle injury that allegedly occurred on
December 2, 2018. OWCP assigned the claim OWCP File No.xxxxxx518, which has been accepted for a right ankle
lateral ligament sprain.
4

The record also contains a March 23, 2019 report from Heritage Valley Health System that is illegible.

2

On April 2, 2019 appellant responded to OWCP’s development questionnaire. He
explained that his injury occurred as he was delivering mail on foot. Appellant reported that, while
walking from house to house through a customer’s yard, he stepped on or in something which
caused his right ankle to turn and he experienced throbbing and stabbing pain.
In an April 9, 2019 report, Dr. Kline noted that he saw appellant for a follow-up
appointment. He indicated that appellant was four months out from an ankle sprain and did “not
remember any new distinct trauma.” Dr. Kline reported that appellant was still having severe,
intermittent pain, particularly when he had been up and walking. He noted that he would obtain a
magnetic resonance imaging (MRI) scan of appellant’s right ankle. In an April 9, 2019 work status
update report, Dr. Kline indicated that appellant was released to return to full duty up to 9.5 hours
per day, effective April 9, 2019.
By decision dated April 30, 2019, OWCP denied appellant’s claim, finding that the medical
evidence submitted was insufficient to establish causal relationship between appellant’s right ankle
condition and the accepted March 23, 2019 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,6 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.9 The second component is whether the employment incident caused a personal injury.10

5

Supra note 1.

6

S.P., Docket No. 19-0819 (issued January 10, 2020); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
7
D.L., Docket No. 19-1053 (issued January 8, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
8

20 C.F.R. § 10.115; J.S., Docket No. 19-1356 (issued January 8, 2020); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
9

D.L., supra note 7; Elaine Pendleton, 40 ECAB 1143 (1989).

10

J.S., supra note 8; John J. Carlone, 41 ECAB 354 (1989).

3

Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.11 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.12 Neither the mere fact that a disease or condition manifests itself during a period of
employment, nor the belief that the disease or condition was caused or aggravated by employment
factors or incidents, is sufficient to establish causal relationship.13
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.14
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a right ankle
condition causally related to the accepted March 23, 2019 employment incident.
In an April 9, 2019 report, Dr. Kline noted that appellant was having severe, intermittent
pain in his right ankle related to an ankle sprain that occurred four months prior. He indicated that
appellant did “not remember any new distinct trauma.” While Dr. Kline noted a diagnosis of right
ankle sprain, he did not provide an opinion which explained the causal relationship between the
diagnosed condition and the accepted March 23, 2019 employment incident. The Board has held
that medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.15 Further, Dr. Kline failed
to explain how the accepted March 23, 2019 employment incident aggravated a preexisting ankle
condition. The Board has consistently held that a rationalized medical report is particularly
necessary when there are preexisting conditions involving the same body part, and has required
medical rationale differentiating between the effects of the alleged work-related condition and the
preexisting condition in such cases.16 Thus, the Board finds that Dr. Kline’s report is insufficient
to establish appellant’s claim.
Appellant submitted additional reports dated December 7, and 18, 2018 from Dr. Kline
who noted the history of appellant’s December 2, 2018 injury. Dr. Kline has not established how
these reports relate to the accepted March 23, 2019 employment incident. The Board has held that
11

R.S., Docket No. 19-1484 (issued January 13, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

12

J.S., supra note 8; Leslie C. Moore, 52 ECAB 132 (2000).

13

A.W., Docket No. 19-1277 (issued January 3, 2020); Gary L. Fowler, 45 ECAB 365 (1994).

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013);
N.C., Docket No. 19-1191 (issued December 19, 2019); R.D., Docket No. 18-1551 (issued March 1, 2019).
15

S.P., supra note 6.

16

J.S., supra note 8.

4

medical evidence which predates the date of a traumatic injury has no probative value on the issue
of causal relationship of a current medical condition.17 Accordingly, these reports are of no
probative value.
OWCP also received March 25, 2019 reports by a nurse practitioner and a January 4, 2019
report by a physical therapist. The Board has held that medical reports by a nurse practitioner or
physical therapist are of no probative value as such health care providers are not considered
physicians as defined under FECA.18 These reports are therefore insufficient to establish
appellant’s claim.
On March 23, 2019 OWCP also received an x-ray report. However, diagnostic studies,
such as an x-ray, lack probative value as to the issue of causal relationship as they do not address
whether the employment incident caused the diagnosed condition.19
As appellant has not submitted rationalized medical evidence explaining the causal
relationship between his right ankle condition and the accepted March 23, 2019 employment
incident, the Board finds that he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right ankle
condition causally related to the accepted March 23, 2019 employment incident.

17

P.C., Docket No. 18-0167 (issued May 7, 2019).

Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2). See also David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician
assistants, nurses, and physical therapists are not competent to render a medical opinion under FECA); C.S., Docket
No. 19-1279 (issued December 30, 2019) (nurse practitioners and physical therapists are not considered physicians
under FECA).
18

19

M.L., Docket No. 18-0153 (issued January 22, 2020); see J.S., Docket No. 17-1039 (issued October 6, 2017).

5

ORDER
IT IS HEREBY ORDERED THAT the April 30, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 24, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

